DETAILED ACTION
This action is responsive to the amendment received 12 February 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the etching gas includes a F2 gas and a basic gas.  It is unclear what Applicant is intending to include or exclude by reciting a “basic gas”.  Applicant provides no examples of what is or is not considered a “basic gas”.  The metes and bounds are unclear with respect to the claimed “basic gas” making it unclear when infringement occurs.  The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.  In the semiconductor art, it is highly unconventional to refer to process gases used in etching as acids or acidic or bases or basic.  Terminology regarding acids or bases is conventionally reserved for wet chemical solutions.  Reciting a “basic gas” obfuscates the invention.  Searching the internet using Google for “basic gas” finds a major gas manufacturer’s web page (Air Liquide) with a listing of “basic gases” including Syngas, Air, NH3, Ar, CO2, He, N2, and O2 (see 2 with water, the solution would be acidic.  Also see another industrial gas distributor’s web page with another list of industrial “basic gases” (https://gasimpex.lv/en/industrial-basic-gases/) including: Ar, He, acetylene, carbon dioxide, nitrous oxide, propane, air, oxygen, nitrogen, and hydrogen (notably NH3 is not listed as a basic gas according to Gasimpex LTD).  One of ordinary skill does not normally refer to gases such as Ar, He, and N2 as “basic gases”, but rather inert or noble or carrier gases, especially in the context of gas phase etching.  It is further noted in Applicant’s remarks, Applicant cites the Wikipedia page for “Base (Chemistry)” and this page further discloses: “Carbon can act as a base as well as nitrogen and oxygen. Fluorine and sometimes rare gases possess this ability as well.”  Based on Applicant’s cited Wikipedia page, it appears the same page includes carbon, nitrogen, fluorine, and rare gases in the category of “basic gases”.  Further still, if fluorine and argon (argon is a rare gas) gases are basic gases (according to the Wikipedia page cited by Applicant), then why does Applicant refer to the fluorine as the etching gas and the Ar and N2 as inert gases in their specification when apparently these are also considered “basic gases”? The claimed invention is unclear with respect to the required combination of gases in claim 9.  Does claim 9 require two different gases or simply fluorine mixed with more fluorine, or is Applicant’s invention fluorine mixed with nitrogen or argon?  Fluorine in water is slightly basic.  If Applicant’s invention pertains to all “basic gases”, what other basic gases are suitable in the claimed invention?  What are Applicant’s etching process parameters when using a gas other than NH3?  The Examiner cannot find supporting details for any specific processes using any “basic gases” other than NH3.  Paragraph 67 of the instant application is the only instance where Applicant recites a “basic gas” and this paragraph does not provide a working definition of what Applicant regards as a basic gas.  Paragraph 67 recites: “[0067] For example, when etching a silicon (Si) film, for example, a mixed gas of an F2 gas and an NH3 gas is used as the etching gas. The gas to be mixed with the F2 gas is not limited to the NH3 gas and may be any basic gas.”  The last sentence of this paragraph does not define what a basic gas is, it states that any basic gas may be used as an alternative to NH3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dip et al. (US2007/0042569) in view of Lin et al. (US 2004/0185584) and Barnes (et al. (US 6,829,056).
	(Re Claims 1 and 6-11) Dip teaches a method of etching a silicon-containing film formed on a substrate, comprising: supplying an etching gas including a fluorine-containing gas having a smaller molecular weight than ClF3 to the silicon-containing film (paras. [0032] and [0046] disclose etching silicon-containing films, Si and SiGe, using F2 gas which may be mixed with N2 or Ar (regarding claims 7-9, as best understood, also see §112 above, further noting N2 and Ar are apparently considered “basic gases” according to industry web pages and also the Wikipedia page cited by Applicant in their remarks).
Dip is silent regarding controlling etching amounts at a central portion and an outer peripheral portion of the silicon-containing film by controlling a flow velocity of the etching gas, wherein the controlling the flow velocity of the etching gas includes: controlling an internal pressure of a chamber in which the etching is performed, or a flow rate of the etching gas being introduced into the chamber.
However, related art from Lin and Barnes teaches etch uniformity across a wafer, i.e. center vs. edge and/or from edge to edge, is influenced by the gas flow velocity or gas flow rate that is directed toward the wafer surface.  Lin teaches improving etch CD uniformity across a wafer by adjusting the gas flow rates into the chamber (re claim 6) directed to different portions of the wafer (i.e. gas velocities) using a feed-forward control scheme (see discussion in paras. [0020], [0023], [0024], and [0026]-[0032]).  Barnes similarly teaches controlling the gas flow rate into the chamber (re claim 6)/velocity to control the etch rate uniformity across a wafer using a feed-back control scheme (see discussion at col 15 line 25 - col 18 line 55 and Figs. 3-4).  The prior art teaching changing a gas flow rate through a fixed hole or opening changes the gas flow velocity through that hole or opening whether expressly started or not 
(Re Claim 2) supplying the etching gas to the silicon-containing film formed on the substrate for setting an etching condition to etch the silicon-containing film; subsequently, measuring an in-plane distribution of an etching amount of the etched silicon-containing film; and subsequently, setting the flow velocity of the etching gas based on the measured in-plane distribution of the etching amount.
Dip is silent regarding the control sequence described in claim 2.  However Barnes discloses a feedback control sequence wherein etching gas is flowed and features are etched, then etch uniformity (i.e. an in-plane distribution of etching amounts) is measured, and then the gas flow velocity is changed based on the measurements.  See Barnes at col 11 line 37 - col 12 line 19 for a discussion of the “process monitor” which corresponds to the measuring performed which is used to determine the in-plane distribution of an etching amount, further noting the measuring may be performed before, during, or after the etching, measurements which are then used to control the gas flows/velocities used (discussed in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57).  Furthermore, Lin also teaches (see paras. [0028]-[0034] and Fig. 3) a sequence of flowing gas to etch (step 309), then 
(Re Claim 3) further comprising: controlling the flow velocity of the etching gas based on a state of the silicon-containing film which has been subjected to an additional process performed separately from the etching of the silicon-containing film.
Lin teaches controlling the flow rate/velocity directed towards the wafer by the selection of a recipe which includes flow parameters, and wherein the recipe including the flow parameters is selected based on measurements on the film performed separately from the etching (see Fig. 3, processes performed separately from etching in step 309 may include steps 301-307 and/or step 311, discussion in paras. [0028]-[0034]).  Furthermore, Barnes also teaches controlling the flow velocity based on measurements which may be performed before or after the etching, i.e. in separate processes (see col 11 line 37 - col 12 line 19 for a discussion of the “process monitor” which corresponds to the measuring performed which is used to determine the in-plane distribution of an etching amount, further noting the measuring may be performed before or after the etching, measurements which are then used to control the gas flows/velocities used discussed in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57).  One of ordinary skill in the art would find it obvious to apply the teachings of Lin and Barnes to the process of Dip to tune the etching process for uniformity.  This describes routine etch process development wherein one would use measurements on said film to determine if any process adjustments are required, e.g. such as changing the gas flows, and then make adjustments to the recipe as needed.  This claimed sequence would be obvious to one of ordinary skill in the art having any desire 
(Re Claim 4) wherein the additional process is a process performed before the etching, and the additional process includes feed-forward controlling the flow velocity of the etching gas based on the state of the silicon-containing film.  
Lin teaches (see Fig. 3 and paras. [0028]-[0034]) performing additional processes on the film before etching which correspond to the sequence of 301-307 prior to etching in 309 and even the process at 311 which is then used in the loop back of 314 to 305 to 307 which also occurs prior to the etching in 309 when performing a second pass through the process control loop.  Barnes also describes an additional measuring process is that is performed before the etching and this measurement information may be used to adjust the gas flow/velocity in subsequent etching (see discussion in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57). 
(Re Claim 5) wherein the additional process is a process performed after the etching, and the additional process includes feed-back controlling the flow velocity of the etching gas based on the state of the silicon-containing film.  Lin teaches (see Fig. 3 and paras. [0028]-[0034]) performing additional processes on the film after etching which correspond to the sequence of measuring at 311 after the etching in 309 when performing a first pass through the process control loop.  Barnes also describes an additional measuring process is that is performed after the etching and this measurement information may be used to adjust the gas flow/velocity in subsequent etching (see discussion in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57). 
(Re Claim 10) further comprising: supplying the etching gas to the silicon-containing film from above the substrate; and discharging the etching gas from a lateral side and a lower side of the substrate.
While it is not particularly clear where exactly the gas flows to and from and around the wafers  with respect to a film on a substrate surface in Dip’s apparatus although as presently claimed, the limitations of claim 10 are apparently inherent for any situation wherein the wafers do not have through holes.  In any case of etching using a gas, the gas must somehow be made to impinge on the surface to be etched, thus when etching a film on a surface of a substrate, the gas must be supplied to that surface from above that surface and as long as that gas does not pass directly through the wafer (like a .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dip et al. (US2007/0042569), Lin et al. (US 2004/0185584), and Barnes (et al. (US 6,829,056) as applied to claim 1 above and further in view of Prager et al. (US 2012/0253497).
 (Re Claim 2) further comprising: supplying the etching gas to the silicon-containing film formed on the substrate for setting an etching condition to etch the silicon-containing film; subsequently, measuring an in-plane distribution of an etching amount of the etched silicon-containing film; and subsequently, setting the flow velocity of the etching gas based on the measured in-plane distribution of the etching amount (see discussion below). 
(Re Claim 3) further comprising: controlling the flow velocity of the etching gas based on a state of the silicon-containing film which has been subjected to an additional process performed separately from the etching of the silicon-containing film (see discussion below).
(Re Claim 4) wherein the additional process is a process performed before the etching, and the additional process includes feed-forward controlling the flow velocity of the etching gas based on the state of the silicon-containing film (see discussion below).
(Re Claim 5) wherein the additional process is a process performed after the etching, and the additional process includes feed-back controlling the flow velocity of the etching gas based on the state of the silicon-containing film (see discussion below).
Dip is silent regarding the process control sequences recited in claims 2-5 above.

Prager teaches when etching silicon containing films and measuring center vs. edge etching uniformity, a combination of both feed-forward and feed-back control is be used to control the process recipe parameters, in particular the gas flows and thus the gas velocity, are adjusted as needed to improve center vs. edge uniformity, C/E etch data based on measurements before and after each process step, and are fed forward and fed backward in the process control sequence (see Figs. 4-9 and details in paras. [0020]-[0034], [0055], [0074], [0076], [0093], [0107]-[0113], [0119], and [0142]).  It would have been obvious to one of ordinary skill in the art to apply the teachings of Prager to Dip’s etching to improve etching uniformity across the wafer.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  First, Applicant argues that one of ordinary skill in the art would understand the meaning of a basic gas and cites a Wikipedia page on bases.  This is not persuasive, see updated §112 rejection above.  Next, Applicant argues that Lin and Barnes do not teach wherein the controlling the flow velocity of the etching gas includes: controlling an internal pressure of a chamber in which the etching is performed, or a flow rate of the etching gas being introduced into the chamber.  The Examiner respectfully disagrees.  See Lin at paras. [0026]-[0032], and Barnes at col 15 line 25 - col 18 line 55.  Applicant argues Lin and Barnes are different because they further disclose aspects of independent, local, or directional control of the gas flowing into the chamber.  This is not persuasive because the gas flowing into the chamber, i.e. a flow rate, is still controlled, regardless.  Applicant’s arguments are not commensurate in scope with the claim language.  Applicant’s amendment does not yet distinguish the claimed invention over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822